DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wolf et al. (Hereinafter “Wolf”) US Patent Application Publication No. 2020/0273548 in view of Zhang US Patent Application Publication No. 2021/0192321.

Referring to claim 1, Wolf teaches a data processing system [ab], comprising: 
a storage device configured to provide a storage space [ROM, RAM, 0077-0078]; 
a machine-learning training module configured to generate a machine-learning parameter and obtain a storage parameter code, wherein the storage parameter code corresponds to the storage space [machine learning algorithms (also referred to as machine learning models, 0079-0080 determines the codes associated with the surgical procedure and be configured for storage in the data structure, 0391; 0798], and 
machine-learning parameter storage module, configured to receive the machine-learning parameter and the storage parameter code, and store the machine-learning parameter in the storage space according to the storage parameter code; when the machine-learning parameter is modified [parameters of the machine-learning model maybe modified or adjusted, 0393; 0447; 0500], the machine-learning parameter storage module sends an event notification [providing a notification, 0509-0514]; and 
a prediction data processing module, configured to receive the event notification and transmit a loading request according to the event notification to request the modified machine-learning parameter from the machine-learning parameter storage module [0393; 0500; 0617; 0623];
wherein after receiving the loading request, and the machine-learning parameter storage module transmits the modified machine-learning parameter to the prediction data processing module [0393; 0500; 0617]. 
However, Wolf does not explicitly teach the machine-learning parameter storage module downloads the modified machine-learning parameter from the storage space corresponding to the storage parameter code. Zhang teaches the machine-learning parameter storage module downloads the modified machine-learning parameter from the storage space corresponding to the storage parameter code [mappings between source code changes and regions of latent space associated with code change intents, ab; 0002; 0010-0013].
It would have been obvious to one of ordinary skill in the art to add the feature of Zhang to the system of Wolf as an essential means to gain a high level understanding of changes made to a code base during a migration may be confronted with numerous change list entries that are repetitive, redundant, vague, and/or ambiguous.

Referring to claim 7, this is a method claim which is corresponding to the apparatus claim 1 above, therefore, this claim is rejected under the same rationale.

Referring to claim 2, Wolf and Zhang teach the invention substantially as claimed, wherein the machine-learning training module is configured to receive a plurality of training data and input the training data into a neural network model to generate the machine-learning parameter [Wolf, 0447; 0500, 0691; 0702]. 

Referring to claim 3, Wolf and Zhang teach the invention substantially as claimed, further comprising: a parameter registration module, configured to receive the machine-learning parameter and generate the storage parameter code corresponding to the machine-learning parameter [Wolf, 0381-0384]. 

Referring to claim 4, Wolf and Zhang teach the invention substantially as claimed, wherein after the parameter registration module receives the machine-learning parameter, the parameter registration module transmits a space-planning request to trigger the machine-learning parameter storage module to arrange the storage space; wherein after receiving the space-planning request, the machine-learning parameter storage module triggers a storage service to establish the storage space [Zhang, 0041-0044]. 

Referring to claim 5, Wolf and Zhang teach the invention substantially as claimed, wherein the parameter registration module generates a correspondence between the storage space and the storage parameter code, and transmits the storage parameter code to the machine-learning training module and the prediction data processing module [Zhang, 0063-0065]. 

Referring to claim 6, Wolf and Zhang teach the invention substantially as claimed, wherein the machine-learning parameter storage module calls an Application Programming Interface (API) of Kubernetes to request a Persistent Volume Claim (PVC), and a Persistent Volume (PV) resource is dynamically deployed through the PVC, and the PV resource is used as the storage space [Wolf, 0172-0173; 0191]. 

Referring to claims 8-10, all limitations of these claims have been addressed in the analysis of claims 1-8 above, and these claims are rejected on that basis.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUY N PARDO whose telephone number is (571)272-4082. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THUY N PARDO/Primary Examiner, Art Unit 2691